Citation Nr: 1710182	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970 and from April 1972 to February 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

This matter was remanded by the Board in April 2014 to afford the Veteran a hearing before a Veterans Law Judge.  That hearing was held in July 2015, and a transcript of the proceeding is of record.  In June 2016, the issue was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Veteran was informed that that the Veterans Law Judge who conducted his hearing was no longer employed by the Board.  Thereafter he requested a new Travel Board hearing at his local RO.  As the Veteran has indicated that he desires a Travel Board hearing and the RO is responsible for scheduling such hearings, a remand is required for it to do so in this case.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran and provide him with appropriate notification.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




